Electronically Filed
                                                     Supreme Court
                                                     SCPW-11-0000012
                                                     10-FEB-2011
                                                     02:59 PM



                        NO. SCPW-11-0000012

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   EDWARD A. SMITH, Petitioner,

                                vs.

      THE HONORABLE DERRICK H.M. CHAN, JUDGE OF THE CIRCUIT
    COURT OF THE FIRST CIRCUIT, STATE OF HAWAI#I, Respondent.


                        ORIGINAL PROCEEDING
                          (P. NO. 88-0030)


                              ORDER
       (By: Recktenwald, C.J., Nakayama, Acoba, and Duffy,
    and Circuit Judge McKenna, assigned by reason of vacancy)

          Upon consideration of Edward A. Smith's papers received

on February 7, 2011 and filed on February 8, 2011, which are

deemed a motion for reconsideration of the January 18, 2011 order

denying the petition for a writ of mandamus, it appears that the

motion for reconsideration is untimely.   See HRAP 40(a) ("A

motion for reconsideration may be filed by a party only within 10

days after the filing of the opinion, dispositional order, or

ruling unless by special leave additional time is granted during

such period by a judge or justice of the appellate court

involved.").   Therefore,
          IT IS HEREBY ORDERED that the motion for

reconsideration is dismissed.

          DATED:   Honolulu, Hawai#i, February 10, 2011.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Simeon R. Acoba, Jr.

                                /s/ James E. Duffy, Jr.

                                /s/ Sabrina S. McKenna




                                  2